UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 28, 2011 (September 23, 2011) DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16133 06-1245881 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 810 Seventh Avenue, 35th Floor, New York, New York, 10019 (Address of principal executive offices, including zip code) (212) 489-2100 (Registrant’s telephone number, including area code) NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 23, 2011, Delcath Systems, Inc. issued a press release announcing that updated investigator results from the Phase 3 randomized trial of Delcath’s chemosaturation system with melphalan in patients with hepatic metastases from ocular or cutaneous melanoma were presented at the European Multidisciplinary Cancer Congress held in Stockholm, Sweden.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. On September 25, 2011, Delcath Systems, Inc. issued a press release announcing that additional data from the metastatic neuroendocrine tumor (mNET) cohort of Delcath’s recently completed Phase 2 clinical trial of its chemosaturation system were presented at theEuropean Multidisciplinary Cancer Congress held in Stockholm, Sweden.A copy of the press release is filed as Exhibit 99.2 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. The following exhibits are filed herewith: (d) Exhibits. ExhibitNo. Description Press Release of Delcath Systems, Inc., dated September 23, 2011 Press Release of Delcath Systems, Inc., dated September 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELCATH SYSTEMS, INC. Dated: September 28, 2011 By: /s/ Peter J. Graham Name: Peter J. Graham Title: Executive Vice President, General Counsel EXHIBIT INDEX ExhibitNo. Description Press Release of Delcath Systems, Inc., dated September 23, 2011 Press Release of Delcath Systems, Inc., dated September 25, 2011
